Citation Nr: 0713007	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to May 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico. 

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if any 
action is required on his part.


FINDING OF FACT

A right knee injury in service is not shown, and a right knee 
disability was not manifested in service; arthritis of the 
right knee was not manifested in the first postservice year; 
and any current right knee pathology, including arthritis, is 
not shown to be etiologically related to the veteran's 
service.


CONCLUSION OF LAW

Service connection for a right knee disability, including 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service connection 
for right knee disability.  Letters from the RO in July 2004 
and March 2005 explained what the evidence needed to show to 
substantiate the claim.  They also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The October 2004 rating decision, and 
a December 2004 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  In March 2006, the 
veteran was provided notice regarding disability ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however such notice would only be 
relevant if a benefit claimed was being granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with pertinent 
private and VA records.  

The veteran has not been provided with a VA examination on 
the right knee disability claim; however review of the record 
indicates such examination is not necessary.  Relevant right 
knee pathology was not noted for several years after 
separation from service.  Thus, there is no true indication 
that any current right knee disability might be related to 
service decades earlier.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues addressed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The service medical records do not show any complaints or 
findings related to the veteran's right knee.  The service 
separation examination in May 1971 noted normal lower 
extremities examination.

A June 1974 VA treatment record noted the veteran complained 
of right knee pain for the past two weeks.  He reported that 
he had first injured the knee in Vietnam three years earlier, 
but had "never filed a claim."  The veteran underwent 
arthrotomy of the knee in June 1974, and torn right medial 
meniscus was diagnosed.  

A private medical record dated in November 2002 reveals 
osteoarthritis and recurrent medial meniscus tear, right knee 
were noted.  Arthroscopy, with removal of loose bodies, was 
performed.  On VA pension examination in October 2003, the 
veteran reported a history of right knee injury in Vietnam.  
The examiner diagnosed degenerative arthritis of the right 
knee.

A statement dated in April 2005 from a physician who had 
treated the veteran for the past four or five years, stated 
that the veteran suffered from degenerative joint disease of 
both knees, right greater than left, among other 
disabilities.  The physician stated that "[the veteran] was 
originally injured while serving in Vietnam and I believe 
that these injuries have resulted in his chronic disabling 
condition."

At his hearing at the RO in May 2005, the veteran testified 
that he was injured in Vietnam when a chain with which he was 
tying up heavy equipment broke and hit him in the right knee.  
He stated that when shortly thereafter he was examined for 
separation from service, it was noted that his knee was 
swollen.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Certain listed, 
chronic disabilities, including arthritis, are presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
The requirement of a current disability is satisfied as 
recurrent right medial meniscus tear and degenerative joint 
disease of the right knee have been diagnosed.  The further 
two requirements necessary to establish service connection 
are: evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's SMRs do not 
reflect a right knee injury, and (contrary to his testimony 
at a hearing in 2005) his separation examination did not note 
any knee abnormality.  

More than three years after separation from service the 
veteran was seen with right knee complaints, which he 
attributed to an inservice injury.  Significantly, the 
complaints were noted to be of two weeks duration.  A torn 
medial meniscus was noted at that time (suggesting recent 
injury).  Arthritis of the right knee was not reported until 
2002, decades after separation from service; thus, arthritis 
may not be presumed to have been incurred in service (as a 
chronic disease under 38 U.S.C.A. § 1112). 

A private physician's opinion that that the veteran's current 
right knee disability resulted from an injury in service.  
However, as there is no objective evidence of a knee injury 
in service, this opinion is based solely on the veteran's 
unsubstantiated history of right knee injury during service.  
The private physician began treating the veteran in the early 
2000s, nearly three decades after his separation from 
service, and had no first-hand knowledge of any injury in 
service (or of the status of the veteran's knee in the early 
postservice years).  Notably, the physician was apparently 
not advised by the veteran (as he does not note) that three 
years after service the veteran had surgery to repair a torn 
meniscus, complaints of which began two weeks prior.  The VA 
records noting an injury in service are likewise based on the 
veteran's unsubstantiated history.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
unsubstantiated history.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
right knee disability is related to his military service.  
There is simply nothing in the contemporaneous objective 
record to support a finding of a right knee injury in 
service. 

The appellant is not qualified to offer medical diagnoses or 
medical etiologies because he is a lay person and does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinions as to causation are of no probative value.


ORDER

Service connection for a right knee disability is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The veteran has been diagnosed with PTSD and his case turns 
on the credibility of his claimed in-service stressors.  The 
November 29, 2005, supplemental statement of the case (SSOC) 
was the last time the RO made a determination concerning the 
veteran's entitlement to service connection for PTSD.  Since 
then, the RO has obtained a report dated in October 2006 from 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) addressing the issue of verification of the veteran's 
claimed stressors.

This evidence has not been considered by the RO, and the 
veteran has not waived initial AOJ consideration of this 
evidence.  Consequently, it must be reviewed by the RO before 
it can be reviewed by the Board.  38 C.F.R. § 20.1304.  
Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
service connection for PTSD in light of 
all evidence added to the record since 
November 29, 2005, specifically the JSRRC 
report dated in October 2006.  If it 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


